Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered December 10, 2003, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
The court properly exercised its discretion in denying *741defendant’s motion to withdraw his plea, after affording him a reasonable opportunity to present his contentions (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was knowing, intelligent and voluntary. Defendant’s claim that he pleaded guilty in order to avoid a more severe sentence was not a legal basis for withdrawal of the plea, and defendant’s various other claims were unsupported, as well as being contradicted by the plea allocution record. Concur — Mazzarelli, J.P., Sweeny, Catterson, McGuire and Malone, JJ.